UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 FORM 8-K CURRENT REPORT Pursuant to Section13 OR 15(d) of the Securities Exchange Act of 1934 [ Date of Report (Date of earliest event reported): November 30, 2012 Boston Financial Qualified Housing Tax Credits L.P. V (Exact name of registrant as specified in its charter) Massachusetts (State or other jurisdiction of incorporation) 0-19706 (Commission File Number) 04-3054464 (IRS Employer Identification No.) 101 Arch Street Boston, Massachusetts 02110-1106 (Address of principal executive offices)(Zip Code) Registrant's telephone number, including area code: (617) 439-3911 N/A (Former name or former address, if changed since last report) Check the appropriate box if the Form 8-K filing is intended to simultaneously satisfy the reporting obligation of the registrant under any of the following provisions (see General Instruction A.2. below): o Written communications pursuant to Rule425 under the Securities Act (17 CFR 230.425) o Soliciting material pursuant to Rule14a-12 of the Exchange Act (17 CFR 240.14a-12) o Pre-commencement communications pursuant to Rule14d-2(b) Exchange Act (17 CFR 240.14d-2(b)) o Pre-commencement communications pursuant to Rule13e-4(c) Exchange Act (17 CFR 240.13e-4(c)) Item 8.01 Other Events. On November 30, 2012, the registrant completed the disposition of its only remaining non-cash asset, the Local Limited Partnership Interest in Circle Terrace Associates Limited Partnership, which owns a property in Lansdowne, Maryland. The registrant received $3,835,600 for the Local Limited Partnership Interest from an affiliate of the Local General Partner. Pursuant to the terms of the Amended and Restated Agreement of Limited Partnership dated as of March 2, 1990, governing the registrant (the "Partnership Agreement"), this disposition of assets triggered a dissolution event under the Partnership Agreement.The registrant expects the final distribution and cancellation of the registrant’s certificate of limited partnership to occur in December 2012. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. BOSTON FINANCIAL QUALIFIED HOUSING TAX CREDITS L.P. V (Registrant) By:Arch Street VIII, Inc., its Managing General Partner: By:/s/Kenneth J. Cutillo Name:Kenneth J. Cutillo Title:President Date:December 6, 2012
